UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1765


ATHALIA CRAYTON,

                    Defendant - Appellant,

             v.

TENEEDA FERRON,

                    Defendant - Appellee,

             and

NEW YORK LIFE INSURANCE COMPANY,

                    Plaintiff.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cv-00593-TDS-JLW)


Submitted: December 19, 2019                                Decided: December 30, 2019


Before AGEE and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Athalia Crayton, Appellant Pro Se. Norman B. Smith, SMITH, JAMES, ROWLETT &
COHEN, LLP, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Athalia Crayton appeals the district court’s orders and judgment concluding that her

sister was the proper beneficiary of the proceeds from her mother’s life insurance policy,

and denying Crayton’s motion for amended and additional findings of fact under Fed. R.

Civ. P. 52(b), or alternatively a new trial under Fed. R. Civ. P. 59(a), (b). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. N.Y. Life Ins. Co. v. Crayton, No. 1:17-cv-00593-TDS-JLW

(M.D.N.C. Jan. 15, 2019; June 19, 2019). We also deny Crayton’s motion for a transcript

at Government expense. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2